Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20     PageID.1028    Page 1 of 23




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                                 NO. 19-13341
 Priorities USA, Rise, Inc., and the
 Detroit/Downriver Chapter of the A.
                                                 JUDGE STEPHANIE
 Philip Randolph Institute,
                                                 DAWKINS DAVIS
                  Plaintiffs,
                                                 MAGISTRATE R. STEVEN
 v.
                                                 WHALEN
 Dana Nessel, in her official capacity as
 Attorney General of the State of                MICHIGAN REPUBLICAN PARTY
 Michigan,                                        AND REPUBLICAN NATIONAL
                                                   COMMITTEE ANSWER TO
                 Defendant,                       AMENDED COMPLAINT FOR
  and                                           DECLARATORY AND INJUNCTIVE
                                                    RELIEF (42 U.S.C. § 1983)
  Michigan Republican Party
  And Republican National Committee,
            Intervening Parties,
  and
  Michigan House of Representatives,
  And Michigan Senate,
            Intervening Parties.

 _______________________________________________________________/

          MICHIGAN REPUBLICAN PARTY AND REPUBLICAN
   NATIONAL COMMITTEE ANSWER TO AMENDED COMPLAINT FOR
     DECLARATORY AND INJUNCTIVE RELIEF (42 U.S.C. § 1983)

         Pursuant to Federal Rule Civil Procedure 8, the Michigan Republican Party

  (“MRP”) and Republican National Committee (“RNC”) (collectively the

  “Intervenors”), state as follows:



                                            1
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20         PageID.1029    Page 2 of 23




                                 INTRODUCTION

       1.     The case law referenced in paragraph 1 of the Amended Complaint

 speaks for itself. Paragraph 1 further states a legal conclusion as to which no

 response is required. To the extent a response is required, Intervenors deny the

 allegations of paragraph 1 as untrue.

       2.     Intervenors admit only that Proposal 3 passed in the November 6, 2018

 general election. The Michigan Constitution, as amended by the passage of Proposal

 3, speaks for itself. Plaintiffs’ mischaracterizations of Proposal 3 and its effect in

 paragraph 2 of the Amended Complaint state legal conclusions to which no response

 is required. Intervenors deny as untrue all allegations in paragraph 2 to which a

 response is required.

       3.     Intervenors deny as untrue any allegations in paragraph 3 of the

 Amended Complaint that are inconsistent with the text of MCL 168.931 and MCL

 168.759, which speak for themselves.          Specifically, Intervenors deny that the

 terminology “Voter Transportation Ban” and “Absentee Ballot Organizing Ban,”

 which are absent from the text of these specific statutes, are inaccurate, and

 accordingly deny each allegation in the Amended Complaint utilizing these terms.

 Paragraph 3 further states a legal conclusion as to which no response is required. To

 the extent a response is required, Intervenors deny the allegations of paragraph 3 as

 untrue.


                                           2
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20          PageID.1030   Page 3 of 23




        4.     Intervenors deny as untrue any allegations in paragraph 4 of the

 Amended Complaint that are inconsistent with the text of MCL 168.931 and MCL

 168.759, which speak for themselves. Paragraph 4 further states a legal conclusion

 as to which no response is required. To the extent a further response is required,

 Intervenors deny the allegations of paragraph 4 as untrue.

        5.     Paragraph 5 of the Amended Complaint states a legal conclusion as to

 which no response is required. Moreover, MCL 168.931 and MCL 168.759 speak

 for themselves. To the extent a response is required, Intervenors deny the allegations

 of paragraph 5 as untrue.

        6.     Intervenors admit only that the Michigan Primary Election was on

 March 10, 2020, and the 2020 General Election is on November 3, 2020. The case

 law referenced in paragraph 6 of the Amended Complaint speaks for itself.

 Paragraph 6 further states a legal conclusion as to which no response is required. To

 the extent a response is required, Intervenors deny the allegations of paragraph 6 as

 untrue.

                                      PARTIES

        7.     Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 7 of the Amended Complaint, and therefore leave

 Plaintiffs to their proofs.

        8.     Intervenors lack knowledge or information sufficient to form a belief



                                           3
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20       PageID.1031   Page 4 of 23




 about the allegations of paragraph 8 of the Amended Complaint, and therefore leave

 Plaintiffs to their proofs.

        9.     Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 9 of the Amended Complaint, and therefore leave

 Plaintiffs to their proofs.

        10.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 10 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

        11.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 11 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

        12.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 12 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

        13.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 13 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

        14.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 14 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.


                                          4
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20         PageID.1032     Page 5 of 23




       15.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 15 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

       16.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 16 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

       17.    Intervenors deny as untrue any allegations in paragraph 17 of the

 Amended Complaint that are inconsistent with the text of the Michigan Constitution.

 Intervenors further lack knowledge or information sufficient to form a belief about

 the allegations of paragraph 17, and therefore leave Plaintiffs to their proofs.

       18.    The Amended Complaint speaks for itself. (ECF No. 17). Intervenors

 admit the remaining allegations in paragraph 18 of the Amended Complaint, except

 that Intervenors deny the use of the terms “Voter Transportation Ban” and “Absentee

 Ballot Organizing Ban,” to the extent they are inaccurate descriptions of MCL

 168.931 and MCL 168.759.

                               JURISDICTION AND VENUE

       19.    The Amended Complaint speaks for itself. (ECF No. 17). To the extent

 further response is required, Intervenors admit only that claims under the First and

 Fourteenth Amendments of the U.S. Constitution are actionable under 42 U.S.C. §

 1983, and the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.


                                            5
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20         PageID.1033    Page 6 of 23




       20.    Intervenors deny the allegations in paragraph 20 of the Amended

 Complaint as Plaintiffs’ claims are barred, in whole or in part, by federal abstention

 doctrines, specifically the Pullman Abstention doctrine. See Railroad Comm’n of

 Tex v Pullman Co, 312 U.S. 496 (1941).

       21.    Intervenors admit only that venue is proper.

       22.    Intervenors admit the allegations in paragraph 22 of the Amended

 Complaint.

       23.    Paragraph 23 of the Amended Complaint states a legal conclusion as to

 which no response is required. To the extent a response is required, Intervenors deny

 the allegations of paragraph 23 as untrue.

       24.    Paragraph 24 of the Amended Complaint states a legal conclusion as to

 which no response is required. To the extent a response is required, Intervenors deny

 the allegations of paragraph 24 as untrue.

       25.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 25 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

       26.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 26 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

       27.    Paragraph 27 of the Amended Complaint states a legal conclusion as to


                                           6
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20           PageID.1034    Page 7 of 23




 which no response is required. Intervenors lack knowledge or information sufficient

 to form a belief regarding the alleged repeated refusal of Defendant and other state

 officials in Michigan to disavow enforcement of MCL 168.931 and MCL 168.759.

 To the extent a response is required, Intervenors deny the allegations of paragraph

 27 as untrue.

       28.       Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 28 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

       29.       Defendant’s initial motion to dismiss speaks for itself. (ECF No. 10).

       30.       Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 30 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

       31.       Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 31 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

       32.       Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 32 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.




                                             7
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20          PageID.1035   Page 8 of 23




                               GENERAL ALLEGATIONS
                               The Voter Transportation Ban

        33.    MCL 168.931(1)(f) and MCL 750.504 speak for themselves.

        34.    Paragraph 34 of the Amended Complaint states a legal conclusion as to

 which no response is required. Moreover, MCL 168.931(1)(f) speaks for itself.

        35.    Paragraph 35 of the Amended Complaint states a legal conclusion as to

 which no response is required. To the extent a response is required, Intervenors deny

 the allegations of paragraph 35 as untrue. The case law referenced in paragraph 35,

 note 1 of the Amended Complaint speaks for itself.

        36.    The secondary sources referenced in paragraph 36 of the Amended

 Complaint speak for themselves. Intervenors lack knowledge or information

 sufficient to form a belief about the allegations of paragraph 36, and therefore leave

 Plaintiffs to their proofs.

        37.    Intervenors lack knowledge or information sufficient to form a belief

 about the allegations of paragraph 37 of the Amended Complaint, and therefore

 leave Plaintiffs to their proofs.

        38.    Paragraph 38 of the Amended Complaint states a legal conclusion as to

 which no response is required. To the extent a response is required, Intervenors deny

 the allegations of paragraph 38 as untrue.

        39.    Paragraph 39 of the Amended Complaint states a legal conclusion as to



                                            8
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20         PageID.1036    Page 9 of 23




 which no response is required. To the extent a response is required, Intervenors deny

 the allegations of paragraph 39 as untrue.

       40.    MCL 168.931(1)(f) speaks for itself. Paragraph 40 of the Amended

 Complaint states a legal conclusion as to which no response is required. To the extent

 a response is required, Intervenors deny the allegations of paragraph 40 as untrue.

       41.    The secondary source referenced in paragraph 41 of the Amended

 Complaint speaks for itself. Paragraph 41 states a legal conclusion as to which no

 response is required. To the extent a response is required, Intervenors deny the

 allegations of paragraph 41 as untrue.

       42.    Paragraph 42 of the Amended Complaint states a legal conclusion as to

 which no response is required. Intervenors lack knowledge or information sufficient

 to form a belief about the allegations of paragraph 42 regarding the actions of The

 Detroit Bus Company and “other organizations” and therefore leave Plaintiffs to

 their proofs on those allegations. To the extent there are other allegations in

 paragraph 42 requiring a response, Intervenors deny the allegations of paragraph 42

 as untrue.

       43.    Paragraph 43 of the Amended Complaint states a legal conclusion as to

 which no response is required. Moreover, MCL 168.931 and MCL 168.932 speak

 for themselves. To the extent a response is required, Intervenors deny the allegations

 of paragraph 43 as untrue.


                                           9
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20           PageID.1037    Page 10 of 23




        44.       Paragraph 44 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, MCL 168.931 speaks for itself. To the

  extent a response is required, Intervenors deny the allegations of paragraph 44 as

  untrue.

        45.       Paragraph 45 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, MCL 168.931 speaks for itself. To the

  extent a response is required, Intervenors deny the allegations of paragraph 45 as

  untrue.

        46.       Paragraph 46 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, 11 C.F.R. § 108.7(b)(3) speaks for itself.

        47.       Paragraph 47 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, 11 C.F.R. § 108.7(b)(3) speaks for itself.

  To the extent a response is required, Intervenors deny the allegations of paragraph

  47 as untrue.

                           The Absentee Ballot Organizing Ban

        48.       Intervenors admit only that absentee voting is voting that occurs before

  and on Election Day via mail or in person at a municipal clerk’s office. MCL 168.759

  speaks for itself. Intervenors lack knowledge or information sufficient to form a

  belief about the remaining allegations of paragraph 48 of the Amended Complaint,

  and therefore leave Plaintiffs to their proofs.


                                              10
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20        PageID.1038    Page 11 of 23




        49.     Intervenors admit only that Proposal 3 passed in the November 6, 2018

  general election. Paragraph 49 of the Amended Complaint further states a legal

  conclusion as to which no response is required. To the extent a response is required,

  Intervenors deny the legal conclusion of paragraph 49 as untrue.

        50.     MCL 168.759 speaks for itself.

        51.     Paragraph 51 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 51 as untrue. Moreover, MCL 168.759 and MCL

  168.2(l), referenced in paragraph 51, note 2 of the Amended Complaint, speak for

  themselves.

        52.     Intervenors lack knowledge or information sufficient to form a belief

  about the remaining factual allegations of paragraph 52 of the Amended Complaint,

  and therefore leave Plaintiffs to their proofs.

        53.     Paragraph 53 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, MCL 168.759 speaks for itself. To the

  extent a response is required, Intervenors deny the allegations of paragraph 53 as

  untrue.

        54.     Paragraph 54 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, MCL 168.761(3), (6); MCL 168.769; and

  MCL 168.760 speak for themselves. To the extent a response is required, Intervenors


                                            11
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20         PageID.1039    Page 12 of 23




  deny the allegations of paragraph 54 as untrue.

        55.    The Michigan Election Laws referenced in paragraph 55 of the

  Amendment Complaint speak for themselves. Paragraph 55 states a legal conclusion

  as to which no response is required. To the extent a response is required, Intervenors

  deny the allegations of paragraph 55 as untrue.

                            CAUSES OF ACTION
                                   COUNT I
               U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                       28 U.S.C. § 2201, 28 U.S.C. § 2202
      (The Absentee Ballot Organizing Ban is Unconstitutionally Vague and
                                  Overbroad)

        56.    MCL 168.759 speaks for itself. Paragraph 56 of the Amended

  Complaint states a legal conclusion as to which no response is required. To the extent

  a response is required, Intervenors deny the allegations of paragraph 56 as untrue.

        57.    Paragraph 57 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, the case law referenced in paragraph 57

  speaks for itself. To the extent a response is required, Intervenors deny the

  allegations of paragraph 57 as untrue.

        58.    Paragraph 58 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, the case law referenced in paragraph 58

  speaks for itself. To the extent a response is required, Intervenors deny the

  allegations of paragraph 58 as untrue.

        59.    Paragraph 59 of the Amended Complaint states a legal conclusion as to

                                           12
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20        PageID.1040    Page 13 of 23




  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 59 as untrue.

        60.    Paragraph 60 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 60 as untrue.

                                   COUNT II
                U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                       28 U.S.C. § 2201, 28 U.S.C. § 2202
     (The Absentee Ballot Organizing Ban Violates Speech and Associational
           Rights Protected by the First and Fourteenth Amendments)

        61.    Intervenors incorporate by reference paragraphs 1 through 60 of their

  Answer in response to the allegations contained in paragraph 61 of the Amended

  Complaint.

        62.    Paragraph 62 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, the case law referenced in paragraph 62

  speaks for itself. To the extent a response is required, Intervenors deny the

  allegations of paragraph 62 as untrue.

        63.    Paragraph 63 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, the case law referenced in paragraph 63

  speaks for itself. To the extent a response is required, Intervenors deny the

  allegations of paragraph 63 as untrue.

        64.    Paragraph 64 of the Amended Complaint states a legal conclusion as to


                                           13
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20        PageID.1041    Page 14 of 23




  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 64 as untrue.

                                 COUNT III
  U.S. Const. Amend. XIV, 42 U.S.C. § 1983, 28 U.S.C. § 2201, 28 U.S.C. § 2202
    (The Absentee Ballot Organizing Ban Imposes an Undue Burden on the
                         Fundamental Right to Vote)

         **The Court has already dismissed Plaintiffs’ undue burden claim for Count
  III, and thus no responses are necessary for the below allegations. (ECF No. 59).

        65.    No response needed.

        66.    No response needed.

        67.    No response needed.

        68.    No response needed.

        69.    No response needed.

        70.    No response needed.

                                    COUNT IV
   Violation of Section 208 of the Voting Rights Act of 1965, 52 U.S.C. § 10508
  (Federal Law Supersedes and Preempts the Absentee Ballot Organizing Ban)

        71.    Intervenors incorporate by reference paragraphs 1 through 70 of their

  Answer in response to the allegations contained in paragraph 71 of the Amended

  Complaint.

        72.    Paragraph 72 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, 52 U.S.C. § 10508 speaks for itself. To

  the extent a response is required, Intervenors deny the allegations of paragraph 72


                                           14
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20        PageID.1042    Page 15 of 23




  as untrue.

        73.    The case law referenced in paragraph 73 of the Amended Complaint

  and 52 U.S.C. § 10508 speak for themselves. To the extent a response is required,

  Intervenors deny the allegations of paragraph 73 as untrue.

        74.    52 U.S.C. § 10508 speaks for itself.

        75.    Paragraph 75 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, 52 U.S.C. § 10508 and MCL 168.759

  speak for themselves. To the extent a response is required, Intervenors deny the

  allegations of paragraph 75 as untrue.

        76.    Paragraph 76 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 76 as untrue.

        77.    Paragraph 77 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 77 as untrue.

        78.    Paragraph 78 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 78 as untrue.

                                  COUNT V
               U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                      28 U.S.C. § 2201, 28 U.S.C. § 2202
   (The Voter Transportation Ban is Unconstitutionally Vague and Overbroad)

                                           15
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20        PageID.1043    Page 16 of 23




        79.    Intervenors incorporate by reference paragraphs 1 through 78 of their

  Answer in response to the allegations contained in paragraph 79 of the Amended

  Complaint.

        80.    Paragraph 80 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, MCL 168.931(f) speaks for itself. To the

  extent a response is required, Intervenors deny the allegations of paragraph 80 as

  untrue.

        81.    Paragraph 81 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 81 as untrue.

        82.    Paragraph 82 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 82 as untrue.

                                 COUNT VI
               U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983,
                      28 U.S.C. § 2201, 28 U.S.C. § 2202
    (The Voter Transportation Ban Violates Speech and Associational Rights
             Protected by the First and Fourteenth Amendments)

        83.    Intervenors incorporate by reference paragraphs 1 through 82 of their

  Answer in response to the allegations contained in paragraph 83 of the Amended

  Complaint.

        84.    Paragraph 84 of the Amended Complaint states a legal conclusion as to

                                           16
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20        PageID.1044    Page 17 of 23




  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 84 as untrue.

        85.    Paragraph 85 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 85 as untrue.

        86.    Paragraph 86 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, 11 C.F.R. § 114.4(d)(1) and the case law

  referenced in paragraph 86 speak for themselves. To the extent a response is

  required, Intervenors deny the allegations of paragraph 86 as untrue.

        87.    Paragraph 87 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, the case law referenced in paragraph 87

  speaks for itself. To the extent a response is required, Intervenors deny the

  allegations of paragraph 87 as untrue.

        88.    Paragraph 88 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 88 as untrue.

                                 COUNT VII
  U.S. Const. Amend. XIV, 42 U.S.C. § 1983, 28 U.S.C. § 2201, 28 U.S.C. § 2202
        (The Voter Transportation Ban Creates an Undue Burden on the




                                           17
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20      PageID.1045    Page 18 of 23




                             Fundamental Right to Vote)

        **The Court has already dismissed Plaintiffs’ undue burden claim for Count
  VII, and thus no responses are necessary for the below allegations. (ECF No. 59).

        89.    No response needed.

        90.    No response needed.

        91.    No response needed.

        92.    No response needed.

                                Count VIII
         Declaratory Judgment Act 28 U.S.C. § 2201, 28 U.S.C. § 2202
     (Federal Law Supersedes and Preempts the Voter Transportation Ban)

        93.    Intervenors incorporate by reference paragraphs 1 through 92 of their

  Answer in response to the allegations contained in paragraph 93 of the Amended

  Complaint.

        94.    Paragraph 94 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, 52 U.S.C. § 30143 and 11 C.F.R. § 108.7

  speak for themselves. To the extent a response is required, Intervenors deny the

  allegations of paragraph 94 as untrue.

        95.    Paragraph 95 of the Amended Complaint states a legal conclusion as to

  which no response is required. Moreover, 11 C.F.R. § 114.4 and 11 C.F.R. § 114.3

  speak for themselves. To the extent a response is required, Intervenors deny the

  allegations of paragraph 95 as untrue.

        96.    Paragraph 96 of the Amended Complaint states a legal conclusion as to

                                           18
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20        PageID.1046    Page 19 of 23




  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 96 as untrue.

        97.    Paragraph 97 of the Amended Complaint states a legal conclusion as to

  which no response is required. To the extent a response is required, Intervenors deny

  the allegations of paragraph 97 as untrue.

                               PRAYER FOR RELIEF

        WHEREFORE, Intervenors Michigan Republican Party and Republican

  National Committee respectfully request that the Amended Complaint be dismissed

  with prejudice and that they be awarded costs, reasonable attorney fees, and such

  further relief as the Court deems just and equitable.

                                         BUTZEL LONG, PC

                                          By: /s/ Kurtis T. Wilder
                                          Kurtis T. Wilder (P37017)
                                          Steven R. Eatherly (P81180)
                                          150 W. Jefferson, Suite 150
                                          Detroit, Michigan 48226
                                          (313) 225-7000
                                          wilder@butzel.com
                                          eatherly@butzel.com

  DATED: June 1, 2020




                                           19
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20          PageID.1047     Page 20 of 23




                            AFFIRMATIVE DEFENSES

       Pursuant to Federal Rule Civil Procedure 8(c), the Michigan Republican Party

 (“MRP”) and Republican National Committee (“RNC”) (collectively the

 “Intervenors”), by counsel, assert the following affirmative defenses:

       1.     Plaintiffs have failed to mitigate their alleged damages, if any.

       2.     The Amended Complaint fails, in whole or in part, including the nature

 of damages requested, to state claims upon which relief can be granted.

       3.     Plaintiffs’ injunctive claims, as governed by Fed. R. Civ. Pro. 57 and 65

 and 28 U.S.C. §§ 2201 and 2202, fail to state a claim on which relief can be granted,

 therefore warranting dismissal.

       4.     Plaintiffs lack standing to bring the subject claims against Defendant.

       5.     Plaintiffs’ claims, in whole or in part, are not ripe for adjudication.

       6.     Plaintiffs’ claims, in whole or in part, are moot.

       7.     Plaintiffs’ claims are barred, in whole or in part, by federal abstention

 doctrines, specifically the Pullman Abstention doctrine. See Railroad Comm’n of Tex

 v Pullman Co, 312 U.S. 496 (1941).

       8.     The Court lacks subject-matter jurisdiction over Plaintiffs’ preemption

 claims.

       9.     Plaintiffs’ claims are non-justiciable political questions.

       10.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20          PageID.1048     Page 21 of 23




 equitable, collateral, and/or judicial estoppel and/or res judicata.

       11.    Plaintiffs’ claims are barred, in whole or in part, by the applicable statute

 of limitation period. See 42 U.S.C. § 1988.

       12.    Plaintiffs’ claims are barred, in whole or in part, by the statute of repose

 or laches.

       13.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of

 waiver.

       14.    Plaintiffs’ claims are barred, in whole or in part, by one of the affirmative

 defenses set forth in Fed. R. Civ. Pro. 8(c).

       15.    Plaintiffs failed to specially plead their notification of claims of

 unconstitutionality under Local Rule 9.1(c).

       16.    Plaintiffs’ claims are barred, in whole or in part, by any substantive or

 procedural defense under the Michigan Election Laws.

       17.    The Court has already dismissed Plaintiffs’ undue burden claims

 (Counts III and VII). (ECF No. 59).

       18.    Plaintiffs’ claims are barred by the Eleventh Amendment to the U.S.

 Constitution.

       19.    Intervenors reserve the right to assert such further affirmative defenses

 as may become apparent during the course of discovery in this case. Until Intervenors

 avail themselves of discovery, they will not know for certain whether all of the



                                            21
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20        PageID.1049     Page 22 of 23




 aforementioned affirmative defenses will be raised by motion before or at trial, but

 Intervenors assert them now in an effort to give Plaintiffs notice of such defenses.



                                        BUTZEL LONG, PC

                                        By: /s/ Kurtis T. Wilder
                                        Kurtis T. Wilder (P37017)
                                        Steven R. Eatherly (P81180)
                                        150 W. Jefferson, Suite 150
                                        Detroit, Michigan 48226
                                        (313) 225-7000
                                        wilder@butzel.com
                                        eatherly@butzel.com

 DATED: June 1, 2020




                                           22
Case 4:19-cv-13341-SDD-RSW ECF No. 61 filed 06/01/20          PageID.1050    Page 23 of 23




                           CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I electronically filed the above document(s)

 with the Clerk of the Court using the ECF System, which will provide electronic copies

 to counsel of record.


                                         By: /s/ Kurtis T. Wilder
                                         Kurtis T. Wilder (P37017)
                                         150 W. Jefferson, Suite 150
                                         Detroit, Michigan 48226
                                         (313) 225-7000
                                         wilder@butzel.com




                                           23
